Citation Nr: 1622901	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to carbon tetrachloride exposure. 

2.  Entitlement to service connection for trigeminal neuralgia, to include as due to carbon tetrachloride exposure. 

3.  Entitlement to service connection for cranial nerve pain, to include as due to carbon tetrachloride exposure. 

4.  Entitlement to service connection for headaches, to include as due to carbon tetrachloride exposure. 

5.  Entitlement to service connection for a ruptured testicle, to include as due to carbon tetrachloride exposure. 
6.  Entitlement to service connection for muscle fasciculations of the arms and legs, to include as due to carbon tetrachloride exposure. 

7.  Entitlement to service connection for chronic lymphoid hyperplasia, to include as due to carbon tetrachloride exposure.  

8.  Entitlement to service connection for a stomach disorder, to include as due to carbon tetrachloride exposure.  

9.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to carbon tetrachloride exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from January 1955 to January 1963.  He also had subsequent Army Reserve service, with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including verified periods of ACDUTRA from May 1991 to September 1991, May 1992 to September 1992, and July 1993 to September 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 1963 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) and July 2007 and December 2009 rating decisions of the Muskogee, Oklahoma VA RO.  The Veteran's claims file is now in the jurisdiction of the Wichita RO. 

In February 2013 and November 2013, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for trigeminal neuralgia, cranial nerve pain, headaches, ruptured testicle, muscle fasciculations of the arms and legs, chronic lymphoid hyperplasia, a stomach disorder, and chronic obstructive pulmonary disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prostate cancer did not manifest during the Veteran's active service and is not otherwise related to an event or injury in service, to include as based on exposure to carbon tetrachloride therein; prostate cancer did not manifest to a compensable level within one year of his discharge from active duty service.


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, VA has undertaken substantial development to obtain the Veteran's complete service treatment records and service personnel records, including from his Army reserve service.  In an October 2014 letter, VA notified the Veteran that it had received notice from the National Personnel Records Center that his Air Force personnel records were fire related and could not be reconstructed.  This letter also informed him that VA had received all of his Army Reserve records.  The record contains what appears to be a complete copy of the Veteran's service treatment records from his active duty service with the Air Force; the record does not appear to contain complete copies of his Air Force service personnel records.  Where service records are destroyed or missing, VA has a heightened duty to assist a Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).   

The Veteran's Army reserve service included periods of ACDUTRA and INACDUTRA.  Service personnel records, including DD Forms 214, obtained during the course of the appeal reflect verified periods of ACDUTRA, characterized as active duty for special work, from May 1991 to September 1991 and May 1992 to September 1992.  Service personnel records also reflect a verified period of ACDUTRA from July 1993 to September 1993.  These records additionally show the Veteran received active duty and inactive duty points each year from 1972 through 1995, which indicates the Veteran had other periods of ACDUTRA and INACDUTRA.  The specific dates of all of these periods have not been verified; however, the Board concludes that further verification of these periods of service are not necessary as neither the Veteran nor the record indicates that prostate cancer was incurred during a period of ACDUTRA, including the periods that have been verified.  Furthermore, prostate cancer is not an injury, acute myocardial infarction, cardiac arrest, or cerebrovascular accident that would qualify for service connection based on a period of INACDUTRA.  38 U.S.C.A. § 101(24).  Thus, there is no reasonable possibility that further verification regarding qualifying periods from the Veteran's reserve service would help to substantiate the Veteran's claim and remand for such verification is not necessary.  

Regarding whether there was substantial compliance with instructions from the Board's remands, the February 2013 remand instructed the AOJ to obtain all pertinent records of VA medical treatment not already on file for inclusion in the Veteran's claims folder.  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist extends to obtaining "sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The record reflects that the AOJ did not obtain and associate VA records with the claims folder.  However, the Board finds that any error in assistance by not obtaining such records as it relates to prostate cancer is harmless.  Here, even if outstanding VA records reflect treatment for prostate cancer and its residuals, there is no indication that such records would provide evidence of a nexus between the Veteran's service and his prostate cancer, which is the element of service connection upon which the Veteran's claim is being denied.  The Veteran has not indicated that any VA treatment provider has given such an opinion.  Therefore, the Board concludes that there is no prejudice to the Veteran by the Board not remanding to obtain VA treatment records for this claim since no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  Hence, any error in that regard, including as it relates to whether there was substantial compliance with instructions from the Board's remand, is harmless.  The Board otherwise finds that there was substantial compliance with its February 2013 and November 2013 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Regarding the adequacy of the VA examination, the Veteran appeared at a VA examination in June 2013 to assess the etiology of residuals of prostate cancer and an addendum opinion was prepared in May 2014.  The VA examiner examined the Veteran, reviewed his claims file, and provided opinions on the pertinent questions.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the VA examination did not address the question of whether prostate cancer was related to work the Veteran completed as a radiosonde operator, wherein he has indicated that he worked around and with radar equipment used for tracking purposes.  See March 2007 Veteran statement.  However, the record does not provide any indication of an association between the use of radar equipment and the development of prostate cancer.  In the absence of any other evidence indicating an association between prostate cancer and the use of radar equipment, the Veteran's statements alone are insufficient to trigger VA's duty to obtain an opinion on that theory of entitlement.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  Therefore, the examination's failure to address this question does not render it inadequate.

The Board concludes VA has met all other statutory and regulatory assistance provisions.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott, 789 F.3d 1375.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and malignant tumors, as a chronic disease, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.
The evidence reflects the Veteran had prostate cancer and underwent a radical retropubic prostatectomy in February 2002.  See February 2002 Barnes-Jewish Hospital records.  The record also reflects the Veteran experiences residuals of prostate cancer, to include voiding dysfunction.  June 2013 VA Prostate Cancer examination report.  Therefore, the Veteran has a current disability and the first element of the claim of service connection for residuals of prostate cancer has been met.  

The Veteran contends that prostate cancer is related to his exposure to carbon tetrachloride during service.  Specifically, he has reported that he was a weather observer during his active duty with the Air Force and that he was exposed to carbon tetrachloride every working day for over seven years because the cleaner he used to remove grease pencil on plotting boards contained carbon tetrachloride.  He has indicated that his clothes would reek of the sweet, sickening smell of the substance and that his wife would immediately put his clothes in the washer when he came home.  He has reported being unaware of the danger of the substance.  

He has submitted textual evidence from Delaware Health and Social Services that indicates that carbon tetrachloride has a strong, sweet odor that smells like chloroform and that it has been used to make refrigerants, as a propellant for aerosols, as a degreaser, and as a pesticide.  

The Veteran is competent to report about the circumstances of his service.  38 C.F.R. § 3.159(a)(2).  The Veteran's DD Forms 214 reflect that his military occupational specialty during his Air Force active duty service was weather observer and the Board finds his statements regarding his duties to be credible.  However, he has not demonstrated a competence to determine that the cleaners he used in service contained carbon tetrachloride.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify carbon tetrachloride by smell, sight, etc., and he has not claimed that he could.  Moreover, it is not necessary for the Board to reach a conclusion regarding whether he was exposed to carbon tetrachloride or the extent of any such exposure.  Even if such exposure was established, the Veteran's claim fails on a crucial element required to establish service connection-whether prostate cancer and its residuals are related to that exposure.

On June 2013 VA examination, the examiner physically examined the Veteran and reviewed his claims file.  She opined that it was less likely than not that prostate cancer was related to exposure to carbon tetrachloride.  She explained that prostate cancer is thought to have hormonal causes and to be unrelated to chemical exposure, except for the government presumption that it is related to dioxin exposure.  She indicated that information from the Environmental Protection Agency (EPA) shows that chronic non-cancer effects of exposure to carbon tetrachloride relate to liver and kidney damage.  She noted that the Veteran did not have any of these effects or diseases and that lab testing for his liver and kidneys was normal.  She noted that liver cancer has been reported in workers with inhalation exposure to carbon tetrachloride, but there was no cancer of the liver reported in the Veteran.  She was unaware of any scientific evidence that relates the Veteran's prostate cancer to remote carbon tetrachloride exposure.  She noted that carbon tetrachloride can cause problems with mentation and an acute axonopathic peripheral neuropathy.  However, symptoms of such a toxic encephalopathy and peripheral neuropathy begin at the time of exposure to the hydrocarbon solvent.  These symptoms then tend to improve and often resolve following withdrawal of exposure to the hydrocarbon solvent.  She concluded that none of the Veteran's medical problems can be related scientifically to carbon tetracholoride exposure in the 1950s.

In a May 2014 addendum opinion, the June 2013 examiner clarified that her rationale in regard to the Veteran's prostate cancer as not being incurred in or caused by any claimed in service injury, event, or illness was based on the EPA's website, http://www.epa.gov/ttn/atw/hlthef/carbonte.html, and a conversation with a VA environmentalist who explained that there was no carbon tetrachloride etiology to prostate cancer.

The Board places substantial weight of probative value on the June 2013 VA opinion and May 2014 addendum opinion.  These opinions collectively reflect that the examiner thoroughly reviewed the claims file, reviewed pertinent literature, and provided a clear rationale regarding whether prostate cancer is related to potential in-service exposure to carbon tetrachloride.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran has submitted textual evidence regarding the use of carbon tetrachloride and the effects of exposure to the substance.  This evidence indicates that exposure can come through breathing, eating, or drinking the substance, or through skin contact with the substance.  The substance does not adhere to soil or water particles but instead either vaporizes or seeps into the groundwater.  Textual evidence from Delaware Health and Social Services indicates that short-term, or acute, exposure to high levels of carbon tetrachloride in drinking water or by breathing the substance can damage the liver and kidneys.  It also notes that exposure can cause other symptoms of headaches, dizziness, tiredness, weakness and blurred vision and that a very high dose can cause vomiting, stomach pain or death.  Evidence from the Agency for Toxic Substances and Disease Registry reflects that studies in animals have shown that swallowing or breathing carbon tetrachloride over a period of years increases the frequency of liver tumors.  This text states that studies have not been performed to determine whether breathing or swallowing carbon tetrachloride causes tumors in humans, but notes that it should be assumed that carbon tetrachloride could produce cancer.  Although this textual evidence raises questions about a possible relationship between carbon tetrachloride exposure and cancers, it does not specifically discuss prostate cancer, and is too general and inconclusive on its own to establish such causality in the Veteran's case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim).  Therefore, these articles hold little weight of probative value.  

The Veteran has provided written statements indicating his belief that his prostate cancer is related to exposure to carbon tetrachloride during service.  However, the question of whether prostate cancer is due to any such exposure is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent the Veteran cites to textual evidence in support of his contentions, the record reflects that the VA examiner who provided the June 2013 opinion and May 2014 addendum opinion, on which the Board has placed substantial weight, reviewed available literature and discussed the Veteran's case with a VA environmental exposure expert, but still reached a conclusion that the Veteran's prostate cancer was not related to any in-service exposure to carbon tetrachloride.  

The Veteran also submitted an August 2010 Board decision that granted service connection for prostate cancer based on exposure to carbon tetrachloride.  Previously issued Board decisions are not precedential; however, they "can be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case."  38 C.F.R. § 20.1303.  Here, the submitted Board decision is factually distinct from the Veteran's case and was granted based on a weighing of the evidence submitted in that individual's case.  As the evidence before the Board is different from that presented in the August 2010 decision, the Board concludes that the August 2010 decision does not reasonably relate to the Veteran's case and, thus, holds no weight of probative value.

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis relating to prostate cancer.  Prostate cancer was not diagnosed until 2001, about 38 years after the Veteran's discharge from active duty service.  Consequently, service connection for residuals of prostate cancer on a presumptive basis as a chronic disease of a malignant tumor is not warranted.  There is also no evidence, and the Veteran has not contended, that prostate cancer first manifested in service, including during a period of ACDUTRA, or that he experienced continuity of symptomatology of the disease since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker, 708 F.3d 1331.  

In summary, a preponderance of the evidence is against a finding that prostate cancer is directly related to the Veteran's service.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for residuals of prostate cancer, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

Service connection for residuals of prostate cancer is denied.


REMAND

The Board's February 2013 remand requested that the AOJ secure all pertinent records of VA medical treatment and associate them with the Veteran's claims file.  The record does not indicate that VA made any attempt to obtain such records.  The only VA records associated with the claims file since the February 2013 remand are those reflecting testing completed on June 2013 VA examination.  As noted above, the Federal Circuit recently held that VA's duty to assist extends to obtaining "sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."  Sullivan, 815 F.3d at 793.  

The June 2013 VA examiner noted that an October 2001 VA examination report reflects that the Veteran was a long distance runner and traumatically developed an episode of right orchitis requiring incision and drainage with subsequent atrophy of his right testicle.  Although the record contains VA treatment records from May 2000 to November 2009, including records from October 2001, neither these records, nor any other VA record or examination report associated with the claims folder, contains the history provided by the June 2013 VA examiner regarding the Veteran's right testicle.  Therefore, it appears that pertinent VA treatment records may remain outstanding and that the AOJ did not substantially comply with the Board's request to obtain such records.

Additionally, the June 2013 VA examiner opined in a May 2014 addendum opinion that the Veteran did not have current diagnoses of trigeminal neuralgia, cranial nerve pain, headaches including migraines, muscle fasciculations of arms and legs, chronic lymphoid hyperplasia, stomach disorder, or chronic obstructive pulmonary disease.  As VA treatment records could reveal treatment or diagnoses for these conditions during the appeal period, these claims must also be remanded to obtain updated VA treatment records.

Regarding the Veteran's claim of service connection for a stomach disorder, the VA examiner found that the Veteran did not have a current disability of a stomach disorder.  She explained that symptoms noted during service in the 1960s were most likely acute and transitory, possibly due to normal flatulence, and that the symptoms had been nonrecurrent.  However, the record contains an April 2001 VA treatment record which shows that dyspepsia and gastroesophageal reflux disease were much improved and that the Veteran was taking medication every morning to reduce stomach acid.  The Veteran's claim of service connection for a stomach disorder has been pending since March 1963.  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," even if that disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It is unclear whether the VA examiner considered the April 2001 VA record in her determination that the Veteran did not have a current stomach disability.  Hence, clarification of the opinion in this regard is necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records that have not been associated with the claims file, including any records of an examination completed in October 2001 regarding the Veteran's testicles.

2.  After completing the development requested in item 1, request a records review and addendum medical opinion regarding the claimed stomach disorder from the examiner who completed the June 2013 VA examination and May 2014 addendum opinion, or another appropriate clinician if that examiner is unavailable.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

The reviewing clinician should specifically address the following questions:  

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a stomach disorder?

If there is no currently diagnosed stomach disorder, the examiner must reconcile this lack of diagnosis with previous findings (e.g., the April 2001 VA treatment record indicating treatment for dyspepsia and gastroesophageal reflux disease) showing a disability, and specifically provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a chronic stomach disorder at any time since March 1963, even if that disability has since resolved.  

B)  For any stomach disorder which the examiner finds to have been present at any time since March 1963, then is it at least as likely as not (a 50 percent or greater probability) that such disorder originated in service or is otherwise attributable to service or any event therein, including any in service treatment for abdominal pain or exposure to carbon tetrachloride? 

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Undertake any other development deemed necessary, including obtaining VA examinations or opinions if the records obtained pursuant to item 1 reflect disability diagnoses during the pertinent appeals periods for the claims of trigeminal neuralgia, cranial nerve pain, headaches including migraines, muscle fasciculations of arms and legs, chronic lymphoid hyperplasia, or chronic obstructive pulmonary disease.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


